Citation Nr: 0006034	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1973.  

This current appeal arose from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for PTSD and for heart disease, status post 
coronary artery bypass graft times four as secondary to PTSD.  

In April 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In August 1999 the RO granted entitlement to service 
connection for PTSD, and affirmed the previous denial of 
entitlement to service connection for coronary artery disease 
as secondary to PTSD.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for coronary 
artery disease as secondary to PTSD not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease as secondary to PTSD is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the claims files reveals there were no complaints 
of, diagnosis of or treatment for coronary artery disease 
during active duty.  No pertinent abnormalities were noted on 
the report of the separation examination conducted in March 
1973.  

Associated with the claims files are numerous VA outpatient 
treatment and hospitalization records.  The records evidence, 
in pertinent part, diagnoses of and treatment for PTSD and 
for coronary artery disease.  None of these clinical records 
includes an opinion demonstrating that coronary artery 
disease was caused by PTSD.  On an Addendum to a March 1993 
Hospital Summary it was opined that stress placed on the 
veteran by his current employment "will aggravate his 
conditions, namely depression, post-traumatic stress disorder 
and heart disease, specifically coronary artery disease."  

A VA psychologist's letter dated in June 1995 has been 
associated with the claims files.  The psychologist noted 
that in 1992 the veteran had been hospitalized for coronary 
artery disease and underwent a quadruple bypass open heart 
surgery.  The examiner opined that the veteran's physical 
disabilities had exacerbated his PTSD.  

The transcript of a September 1995 RO hearing is of record.  
The veteran testified as to his experiences while serving on 
active duty in Vietnam.  The veteran's representative cited 
to an unidentified rating decision which allegedly noted a 
finding that emotional factors including specifically anxiety 
put a person at increased risk of developing hypertension.  
The veteran's representative made reference to a number of 
unidentified treatises referable to studies undertaken by a 
physician demonstrating a relationship between emotional 
factors including anxiety and the development of 
hypertension.  He referenced an unidentified rating decision 
which was predicated on such studies awarding compensation 
for hypertension as secondary to PTSD.  The veteran's spouse 
testified as to nightmares the veteran experienced.  

Service connection was granted for PTSD in August 1999 and 
the award is still in effect at the time this decision is 
written.  

Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. § 1131.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  

On the question of medical causation, a competent opinion of 
a medical professional is required.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for coronary artery disease as secondary to 
service-connected PTSD to be not well-grounded.  The veteran 
does not claim that he has coronary artery disease as a 
direct result of active duty but rather argues that his 
coronary artery disease was caused by anxiety he experiences 
due to his PTSD.  The Board notes there is competent evidence 
of record demonstrating that the veteran currently has 
coronary artery disease.  However, no competent evidence has 
been associated with the claims file which links the 
currently existing coronary artery disease to the service-
connected PTSD.  The Board notes the opinion included in the 
June 1995 letter from the VA psychologist which opined that 
the veteran's physical disabilities (including coronary 
artery disease) had exacerbated the veteran's PTSD.  This 
opinion tends to show the opposite of what the veteran is 
alleging, namely that coronary artery disease affected the 
PTSD.  

At the RO hearing the veteran's representative discussed 
various medical treatises which constituted research by a 
physician in support of a relationship between emotional 
factors including anxiety and the development of 
hypertension.  He pointed out that a previous favorable 
rating decision was predicated on such studies.  

The Board notes that the treatises referred to by the 
representative do not constitute competent evidence in the 
veteran's favor and do not well ground the veteran's claim.  
Such studies are based on other medical histories, are 
undoubtedly general in nature and have not taken into 
consideration the veteran's specific medical history.  Wallin 
v. West. 11 Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. 
App. 314, 317 (1998) (holding that a medical article that 
contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element of a well grounded claim); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) (holding that a physician's 
statement, that "Trauma to the chest can cause restrictive 
lung disease," did not link chest trauma specifically to the 
veteran's condition and was too general and inconclusive to 
make the claim well grounded).  

This testimony is not probative of the veteran's unique 
medical history, and the evidentiary record remains devoid of 
a competent medical opinion linking his heart disease to his 
service-connected PTSD.  

The only evidence of record which links coronary artery 
disease to service-connected PTSD is the veteran's own 
testimony.  The veteran is found to be a lay person, however, 
and as such is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is 
clearly making an assertion beyond his competence to do so.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the Board considered and denied the appellant's 
claim of entitlement to service connection for coronary 
artery disease as secondary to service-connected PTSD on a 
ground different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
coronary artery disease as secondary to service-connected 
PTSD.

Because the veteran has not submitted a well grounded claim 
of service connection for coronary artery disease as 
secondary to service-connected PTSD, VA is under no 
obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  

The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
veteran has not identified such evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
of entitlement to service connection for coronary artery 
disease as secondary to service-connected PTSD, and the 
appellant has not indicated the existence of any post service 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for coronary 
artery disease as secondary to service-connected PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for coronary artery disease 
as secondary to service-connected PTSD, the appeal is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

